Citation Nr: 0018977	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  00-12 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the attorney fee agreement is reasonable.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The issue of the reasonableness of attorney fees charged by 
the claimant's attorney for his services rendered to the 
veteran was raised sua sponte by the Board of Veteran's 
Appeals (Board) on its own motion.  See 38 C.F.R. 
§ 5904(c)(2) (West 1991 & Supp. 1999) and 38 C.F.R. 
§ 20.609(i) (1999).  The appellant was notified of this 
action by a letter dated May 3, 2000, and was further advised 
therein that he was to submit any evidence or argument 
concerning this matter directly to the Board within 30 days.  
The veteran was sent a copy of this letter.


FINDINGS OF FACT

1.  In a decision dated May 31, 1995, the Board remanded to 
the RO for further development and readjudication the 
following issues:  (1) entitlement to service connection for 
postoperative residuals of herniated nucleus pulposus (HNP) 
of L5, (2) whether new and material evidence has been 
submitted to reopen a claim for service connection for 
postoperative residuals of HNP of L5, as secondary to a 
service connected disability, and (3) entitlement to an 
increased rating for lumbosacral strain.

2.  In a decision dated March 28, 1997, the Board reopened 
the claim of entitlement to service connection for 
postoperative residuals of HNP of L5, as secondary to the 
service-connected lumbosacral strain and remanded the claim 
to the RO for further development and readjudication.  By 
this decision the Board also remanded the issues of 
entitlement to service connection for postoperative residuals 
of HNP of L5 on a direct basis, and of entitlement to an 
increased rating for lumbosacral strain.

3.  The notice of disagreement which preceded the Board's May 
1995 and March 1997 decisions was received by the RO in 
September 1991.

4.  The attorney and the veteran entered into a fee agreement 
in March 2000.



CONCLUSION OF LAW

1.  The criteria for charging a fee for services for 
representation related to the issues of entitlement to 
service connection for postoperative residuals of HNP of L5 
and entitlement to an increased rating for lumbosacral strain 
are not met.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c) (1999).

2.  A fee in excess of $0 for services rendered on the 
veteran's behalf for representation before VA and the Board 
in connection with the claims of entitlement to service 
connection for postoperative residuals of HNP of L5 and 
entitlement to an increased rating for lumbosacral strain is 
excessive and unreasonable.  38 U.S.C.A. § 5904(c)(2) (West 
1991 & Supp 1999); 38 C.F.R. § 20.609(e), (f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In determining the reasonableness of the attorney's fee, 
there are two questions before the Board.  The first is the 
attorney's ability to charge a fee, that is, whether he has 
met the requirements of 38 U.S.C.A. § 5904(c) (West 1991 & 
Supp. 1999) and 38 C.F.R. § 20.609(c) (1999).  The second is 
whether the fee is, in fact, reasonable.  See 38 C.F.R. 
§ 20.609(e) (1999).

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).  These criteria are:  1) promulgation by 
the Board of a final decision with respect to the issue or 
issues involved; 2) the notice of disagreement (NOD) which 
preceded the Board decision with respect to the issue or 
issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

Factors to be considered in evaluation the reasonableness of 
a fee are set out at 38 C.F.R. § 20.609(e) and include the 
following:  (1)  The extent and type of services the 
representative performed; (2) the complexity of the case; (3) 
the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of the review at which the representative 
was retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved. 

In this case, the Board concludes that the attorney may not 
charge a fee for services before VA, including the Board, as 
there is no final Board decision that was preceded by a NOD 
filed on or after November 18, 1988.  

In a May 1986 decision, the Board remanded for further 
development and adjudication the issues of (1) entitlement to 
service connection for HNP, as secondary to service connected 
chronic lumbosacral strain and (2) entitlement to a temporary 
total disability rating based on the need for convalescence.  
In a March 1987 decision, the Board denied entitlement to 
service connection for HNP, as secondary to service connected 
chronic lumbosacral strain, and entitlement to a temporary 
total disability rating based on the need for convalescence.  
In a May 1995 decision, the Board remanded to the RO for 
further development and adjudication the issues of (1) 
entitlement to service connection for postoperative residuals 
of HNP of L5, (2) whether new and material evidence has been 
submitted to reopen a claim for service connection for 
postoperative residuals of HNP of L5, as secondary to a 
service-connected disability, and (3) entitlement to an 
increased rating for lumbosacral strain.  In a decision dated 
March 28, 1997, the Board determined that new and material 
evidence had been submitted sufficient to reopen the claim 
for service connection for postoperative residuals of HNP of 
L5, as secondary to the service-connected lumbosacral strain, 
and remanded the matter to the RO for additional development, 
including clarification of a medical expert opinion already 
of record and further medical examination.  By this decision, 
the Board further remanded, as inextricably intertwined, the 
issues of direct service connection for the postoperative 
residuals of HNP of L5 and an increased evaluation for 
lumbosacral strain.  The NOD which preceded the Board's March 
1997 decision was filed in September 1991.  The claims folder 
also contains an appointment of the attorney as the veteran's 
representative, dated in November 1992.  Thus, if the March 
1997 Board decision is a final decision of the Board, the 
attorney would meet the requisites to charge a fee for his 
services before VA.  

In a January 2000 rating decision, the RO granted entitlement 
to service connection for the residuals of HNP and, 
evaluating it with the already service-connected lumbosacral 
strain, awarded a 40 percent rating, effective from August 
15, 1990.  In March 2000, the attorney submitted a fee 
agreement between himself and the veteran dated March 10, 
2000.  The agreement provides for payment of a fee of 20 
percent of past due benefits awarded the veteran, contingent 
upon an award of increased disability or compensation 
recovery to the veteran.

The issue presented in this case is whether the Board's March 
1997 determination that new and material evidence had been 
submitted to reopen the claim and its decision to remand the 
matter to the RO was a "final" decision within the meaning 
of 38 U.S.C.A. § 5904(c)(1).  VA's General Counsel has 
considered the issue presented in this case in a precedent 
opinion.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  The General 
Counsel held that when the Board reopens a claim based on 
receipt of new and material evidence and remands the claim to 
the RO for adjudication, the Board's actions do not 
constitute a final decision within the meaning of 38 U.S.C.A. 
§ 5904(c)(1).  The General Counsel cited two United States 
Court of Veterans Appeals (Court) cases as authority for his 
opinion.  One such case was cited for the proposition that it 
is "well settled" that remands by the Board are not final 
decisions.  Matter of Stanley, 9 Vet. App. 203, 207 (1996).  
In the other case, the Court discussed the legislative 
history and intent of the statute governing payment of 
attorney fees in claims for benefits.  In that case, the 
claimant was awarded benefits by the RO under the 
nonadversarial system of VA claims processing.  The claim was 
never the subject of a final Board decision, and therefore, 
no payment of attorney fees was warranted or permitted.  
Matter of Stanley, 10 Vet App. 104 (1997).

The Board notes that the other issues presented in the March 
1997 and May 1995 decisions were also remanded to the RO for 
further development and adjudication.

The Board is bound by the precedent opinion of the General 
Counsel.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5 (1999).  
The Board, therefore, finds that there has been no final 
decision by the Board regarding the issues of entitlement to 
service connection for postoperative residuals of HNP of L5, 
either as directly related to service or as secondary to the 
service connected lumbosacral strain, or of entitlement to an 
increased rating for lumbosacral strain.  The statutory 
prerequisites for charging a veteran a fee for representation 
by an attorney are not met with respect to these claims.  
Therefore, the Board concludes that any fee in excess of $0 
is unreasonable.

ORDER

No fee may be charged for services rendered on the veteran's 
behalf before VA and the Board in connection with a claims of 
entitlement to service connection for postoperative residuals 
of HNP of L5 or of entitlement to an increased rating for 
lumbosacral strain.  As to such services the fee called for 
in the March 10, 2000 fee agreement is not reasonable.  The 
fee is reduced to a total of $0.  The amount in excess of $0 
received by the attorney for fees for services before VA is 
to be refunded to the claimant.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

